Dewey, J.
The charges of larceny and embezzlement are both actionable, and a declaration alleging that the defendant *162had falsely and maliciously charged the plaintiff with the commission of them, or either of them, states a good cause of action.
Whether the declaration is in proper form is quite another question. Prior to the new practice act of 1852, c. 312, it was sufficient to set forth the cause of action in these general terms: that the defendant had publicly, falsely, and maliciously charged the plaintiff with the crime of larceny. To some extent, a change is introduced by this statute. The general mode of declaring, in an action of slander, is so far modified as to require in addition thereto the statement substantially of the words spoken of the plaintiff; and if necessary to indicate the nature of the charge, the declaration should contain “ a concise and clear statement of such things as are necessary to make the words relied on intelligible to the court and jury in the same sense in which they were spoken.” See forms annexed to Si. 1852, c. 312.
If the declaration is not in accordance with the provision of this act, § 21 has provided the remedy, by a demurrer. The same section also requires that in such demurrer “ the particulars in which the alleged defect consists shall be pointed out.” The benefits of this mode of raising questions of formal compliance with the statute are quite obvious, and should require us to restrict the party objecting to that form of presenting the objection.
If the general charge set forth in the declaration is itself one importing a felony, and the only objection is that there is no sufficient compliance with the provisions of the statute in setting out substantially the words spoken, or such clear statement as is necessary to make the words intelligible in the same sense in which they were spoken, the objection must be taken by demurrer, and not on the trial of the issues of fact.
If no demurrer has been filed, then upon such trial, if it is shown by the evidence that the defendant falsely and maliciously spoke the words as alleged in the declaration, and under such circumstances and in such connection as to amount to a charge of larceny or embezzlement, as the case may be, the action may be maintained. Exceptions overruled.